Exhibit 10.1
AMENDMENT 1 AGREEMENT


This Amendment 1 Agreement (“Amendment 1”) is entered into as of July 23, 2010
by and among Mammatech Corporation, a Florida corporation (the “Company”),
Verdad Telecom, Inc., a Nevada corporation (the “Purchaser”), and Mark K.
Goldstein and Henry S. Pennypacker (collectively, the “Principals”).  , and each
of the persons signing below (the “Parties”).


Recitals


WHEREAS, the Parties entered in to a Stock Purchase Agreement dated July 9, 2010
(“Agreement”); and
 
WHEREAS, the Parties would like to modify the terms of the agreement whereby the
Company desires to sell to Purchaser, and Purchaser desires to buy from Company,
47,286,188 shares of Company’s common stock, par value $0.0001 per share (the
“Common Stock”), representing approximately 90.22% of Company’s outstanding
Common Stock for a Purchase Price of $28,371.71; and
 
WHEREAS, The Company and the Parties wish to make certain changes in such
agreements as set forth below.


Agreement


In consideration of their mutual agreements, the Company and the Parties agree
as follows:


1.           Changes to Purchase Price and Number of Shares to be Purchased


Section 2.1 is amended and replaced in its entirety to read as follows:


“Purchase of Common Stock.  At the Closing, based upon the representations,
warranties, covenants and agreements of the parties set forth in this Agreement
the Purchaser hereby subscribes for and agrees to purchase, and Company hereby
agrees to sell, assign, issue and deliver to Purchaser, 47,286,188 shares (the
“Shares”) of Company’s common stock for an aggregate consideration of
Twenty-Eight Thousand Three Hundred Seventy-One U.S. Dollars and Seventy-Three
U.S. Cents (US$28,371.71) (“Purchase Price”).  The Purchase Price per Share is
approximately $0.0006.”


2.           Counterparts and Facsimile or E-mail Signatures.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  This Agreement may be executed by a facsimile or e-mail signature
(including signatures in Adobe PDF or similar format), provided that a copy of
such signatures is transmitted by fax or e-mail to an officer of the Company.
 
[Remainder of Page Intentionally Left Blank]
 


 
 

--------------------------------------------------------------------------------

 
 
The Company and the Parties have executed this Amendment Agreement as of the
date first written above.
 
THE COMPANY:
Mammatech Corporation
a Florida corporation




By:                                                                
Henry S. Pennypacker, President,
Chief Executive Officer, Director




THE PURCHASER:
Verdad Telecom, Inc.
a Nevada corporation


By: ______________
       Eric Stoppenhagen, President




Accepted and agreed to:
Principals


________________________________
Mark K. Goldstein, Individually




________________________________
Henry S. Pennypacker, Individually

